Citation Nr: 1503189	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  03-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress syndrome (PTSD) on and before February 28, 2012, and a disability rating in excess of 50 percent on and after February 29, 2012.

2.  Service connection for ischemic heart disease (IHD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2003 rating decision, in pertinent part, granted service connection for PTSD and assigned a 10 percent evaluation effective July 1, 2002.  The Veteran timely disagreed with this rating decision and in September 2003, appealed the decision to the Board, requesting a Board hearing.  A July 2005 rating decision increased the disability rating of the Veteran's PTSD from 10 percent to 30 percent effective July 1, 2002.  In October 2006, the Board denied the Veteran's claim for a disability evaluation in excess of 30 percent for PTSD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and in December 2007, pursuant to a Joint Motion for Remand, the Court vacated the Board's October 2006 decision, finding that notice regarding the scheduling of the Veteran's Board hearing had been sent to an incorrect address.  In April 2008, the Board remanded the Veteran's claim in order to afford him a hearing before Board personnel, but in June 2008, the Veteran withdrew his request for such a hearing.

In September 2008, the Board again denied the Veteran's claim for a disability evaluation in excess of 30 percent for PTSD.  The Veteran filed a timely appeal to the Court, and in an October 2010 Memorandum decision, the Court vacated the Board's September 2008 decision, finding that the Board failed to adequately address the evidence of record, including testimony from the Veteran's October 2004 hearing before RO personnel.

A March 2008 rating decision denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, a bilateral hearing loss disability, a right shoulder disability, and it declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left shoulder disability.  A November 2010 rating decision denied the Veteran's claim of entitlement to service connection for ischemic heart disease.  

With the exception of the Veteran's claim of entitlement to service connection for ischemic heart disease (the appeal of which the Veteran perfected to the Board only in February 2013), these issues were most recently before the Board in March 2011.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the Veteran's claim for a greater rating for PTSD, the Board finds that there has been effective compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In February 2013, the RO increased the rating of the Veteran's PTSD to 50 percent effective February 29, 2012.  The issue of entitlement to an increased rating for PTSD remains on appeal because the February 2013 rating does not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability was raised by the record in a June 2014 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of: a) whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability; b) service connection for a right shoulder disability; c) service connection for a bilateral hearing loss disability, and; d) service connection for an acquired psychiatric disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The competent evidence of record does not support a finding that a relationship exists between the Veteran's IHD and his military service.

2.  Prior February 29, 2012, the Veteran's PTSD was manifested by symptoms producing no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, sleep impairment, and mild memory loss.

3.  Since February 29, 2012, the Veteran's PTSD has been manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; it has not been shown to have caused either occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.

CONCLUSIONS OF LAW

1.  IHD was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Prior to February 29, 2012, the criteria for a rating in excess of 30 percent for PTSD were not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the RO provided all required notice with respect to the Veteran's claim of entitlement to service connection for IHD in April 2010.  The Veteran's PTSD claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained, to the extent available.   

The Veteran has not been provided with a VA examination addressing his claim of entitlement to service connection for IHD because no such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

With respect to the Veteran's IHD, as will be discussed in greater detail below, while the evidence shows that the Veteran currently has heart disease, the evidence does not indicate that he experienced an in-service injury, event, or disease that might have resulted in the development of such a disability.  The sole basis of his belief that service connection is warranted is based on his allegation of herbicide exposure during service.  However, as explained below, the evidence of record does not establish herbicide exposure.  As such, the evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, a VA examination addressing the Veteran's claimed IHD, which began years after separation from service, is unwarranted.

With regard to the Veteran's claim for an increased rating for his PTSD, the Veteran was provided with VA examinations in February 2003, March 2005, November 2007, and February 2012.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to render a well-informed decision on the Veteran's service-connected disability.  

The Veteran has submitted statements that appear to question the adequacy of these examinations.  In April 2013, the Veteran appeared to suggest that the February 2012 examination was flawed because "the doctor is the same doctor that prove to be bias [sic] of black veterans."  In August 2014, the Veteran submitted a statement suggesting that a doctor "has a problem with black veterans."  To the extent that the Veteran is suggesting that racial animus affected the findings of any VA examiner, the Board finds no support in the record for such a contention.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran did not request a hearing before the Board with respect to his claim of entitlement to service connection for IHD.  With respect to the Veteran's claim for an increased rating for PTSD, in September 2003, the Veteran requested the opportunity to present testimony before the Board.  In June 2008, the Veteran withdrew his request for such a hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran's primary claim is that he was exposed to herbicides during active service and that he warrants service connection for IHD on a presumptive basis.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam war will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  IHD, including coronary artery disease, is a disease that has been presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).  

To be entitled to a presumption of service connection based on in-service herbicide exposure, a Veteran must have set foot on the landmass of Vietnam or served on its inland waters between January 9, 1962, and May 7, 1975.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  While qualifying service in Vietnam includes service on its inland waterways, it does not include service on deep-water naval vessels in Vietnam's offshore waters.  38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peak, 525 F.3d 1168; 66 Fed. Reg. 23, 166; see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).

Turning to the facts in this case, the Veteran had been diagnosed with coronary artery disease, which, as noted above, is a disease associated with herbicide exposure.  The Veteran also served during the Vietnam war.  The Veteran is therefore entitled to presumptive service connection if it is established that he served on the landmass of Vietnam or in its inland waters.  

A review of the Veteran's service personnel records shows no evidence that the Veteran served in Vietnam.  In March 1964, the Veteran was transferred from the Navy Recruiting Station in Nashville, Illinois to the Navy Training Center in Great Lakes, Illinois.  In May 1964, the Veteran transferred from the Navy Training Center to the Naval Air Station in Brunswick, Maine for active duty.  In June 1966, the Veteran reported to the USS Franklin D. Roosevelt (Franklin D. Roosevelt) for sea duty.  In October 1966, the Veteran was eligible for the Vietnam Service Medal for operations in Southeast Asia while attached to Task Force 77 in support of military operations in Vietnam.  In October 1967, the Veteran was transferred to the Naval Reserve Manpower Center upon completion of his service obligation.  

The Veteran's service separation document indicates that he served aboard the Franklin D. Roosevelt, which is an aircraft carrier.  The Veteran received the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the National Defense Service Medal.  The Board notes, however, that the criteria for receipt of these awards did not require duty or visitation in Vietnam.  Department of Defense Manual of Military Decorations & Awards, DOD 1348.33-M, C6.5 at 48 (September 2006).  The Veteran had one year, three months, and twenty-four days of foreign or sea service.  

In November 2002, the Veteran provided a history of the Franklin D. Roosevelt that indicated that from August 1966 to January 1967, the ship conducted combat operations against enemy targets in Southeast Asia.  An associated database of the ship's activity shows that the ship commenced a "Vietnam war cruise" in June 1966.  The database shows no evidence of the Franklin D. Roosevelt either docking in Vietnam or conducting operations in the inland waters of Vietnam during the period in which the Veteran served aboard the ship.

In March 2008, the Veteran stated that he served "off shore" in Vietnam's waters.  In June 2008, in response to a request that it furnish all of the Veteran's dates of service in Vietnam, stated that it was unable to determine whether or not the Veteran served in Vietnam.  The NPRC confirmed that the Veteran served aboard the Franklin D. Roosevelt, and that the ship was in the official waters of Vietnam during the Veteran's service on the ship.  The NPRC indicated that the evidence provided no conclusive proof of service in Vietnam.

In November 2009, the Veteran stated that he served a "tour in Vietnam."  In November 2010, the Veteran stated that he "served in Vietnam" and "was exposed to Agent Orange."  In April 2013, the Veteran stated that he worked on the flight deck of the Franklin D. Roosevelt "in Vietnam" as a refueler of strike aircraft.  

Upon review of the evidence of record, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced while in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence shows that the Veteran indeed served aboard the Franklin D. Roosevelt during the Vietnam war, and the Veteran's status as a veteran of that conflict aboard that vessel is not in question.  Serving on a deep-water vessel such as the Franklin D. Roosevelt does not, however, qualify as service in "Vietnam" for the purpose of presumptive service connection.  Instead, what is in question, and what has not been demonstrated, is that the Veteran served either on the landmass of Vietnam or in its inland waters.  The official documents, including the Veteran's personnel files, his service treatment records, and his service separation document, fail to show that the Veteran ever actually set foot in Vietnam.  The Veteran has never directly alleged that he set foot on the landmass of Vietnam or served in its inland waters.  There is similarly no evidence suggesting that the Franklin D. Roosevelt, an aircraft carrier, docked in Vietnam or served in the inland waters of Vietnam.

The Board finds, therefore, that the evidence does not support a finding that the Veteran set foot in Vietnam during the Vietnam war, nor did he serve in its inland waters.  The preponderance of the evidence of record does not establish that the Veteran was exposed to Agent Orange or any other qualifying herbicide as specified at 38 C.F.R. § 3.307(a)(6)(i).   Accordingly, the Veteran is not entitled to presumptive service connection for IHD.

Even when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct or secondary basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will next analyze the Veteran's entitlement to service connection for IHD on a direct basis.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  While the Veteran has not advanced a theory of entitlement to service connection for IHD on a direct basis, in the interest of completeness, the Board will address such a claim.  With respect to the first Hickson element, medical evidence of a current disability, it is undisputed that the Veteran suffers from coronary artery disease.  The first Hickson element is therefore satisfied.

With respect to the second Hickson element, in-service incurrence or aggravation of a disease or injury, as discussed in detail above, the Veteran claimed that in-service exposure to herbicides caused his IHD.  The Veteran has broadly stated that he was exposed to Agent Orange while in service, but the Veteran has not specified when or how such exposure occurred, and presumptive exposure has not been demonstrated.  The Veteran never claimed, nor does the evidence of record suggest, that he was diagnosed with or treated for the symptoms of IHD in service.  Indeed, the Veteran's October 1967 Report of Medical Examination indicated that the Veteran's heart, lungs, and chest were all normal.  For these reasons, the Board finds that the second Hickson element, in-service incurrence or aggravation of a disease or injury, is not satisfied, and the claim for service connection on a direct basis fails.

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his IHD, and it finds that he has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for IHD until many years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Furthermore, the Board finds that the symptoms of IHD were not shown within one year following separation from service.  Consequently, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.

Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for PTSD prior to February 29, 2012, and a disability rating in excess of 50 percent thereafter.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 
percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in this case, the Veteran filed his current claim for benefits in July 2002.  By way of history, in a July 1983 evaluation that recommended that the Veteran be retired from his job on medical grounds, it was noted that the Veteran developed symptoms in the work place when a certain supervisor and "another female" harassed him and lead to his current distress.  In an evaluation from November 1983, it was noted that the Veteran had developed a nervous condition secondary to action taken in a discrimination complaint against the United States Postal Service (USPS).  

In a private record from November 2002, the Veteran reported that his flashbacks were "less gruesome" and he was able to sleep.  The Veteran was "doing well" on his medications.  In an October 2002 record, the Veteran reported that "things [were] going pretty well," but also reported having flashbacks and worry.  The Veteran reported that home was good and his grandson was a "joy."  The Veteran had a euthymic mood and affect.  

The Veteran underwent a VA examination in February 2003, at which time the examiner noted that the Veteran had been married since 1964.  The Veteran reported that he last worked for the USPS in 1984 after working there since 1969.  The Veteran stated that he was made to retire secondary to high blood pressure and general feelings of stress.  The Veteran reported that he could not handle stress, his sleep was decreased, and he was often tense.  The Veteran stated that he "always had flashbacks" of Vietnam and continued to have them.  The Veteran reported that socially he was an officer of his church, but he did not like to be "around too many people."  The Veteran reported that his symptoms worsened following the death of his son in 1991.  The Veteran reported having chronic dysphoric moods and difficulties at night with dreams of his military experience.  The Veteran reported feelings of detachment, a history of depression, some decreased social functioning, and mild hypervigilance.  

The Veteran was alert and oriented.  He maintained good eye contact and his speech was of a regular rate and rhythm.  The Veteran's mood was depressed and his affect was moderately constricted.  The Veteran's thought process was coherent, and the Veteran had no suicidal or homicidal ideation.  The Veteran's insight and adjustment were adequate.  The examiner diagnosed the Veteran with PTSD with a depressive component and assigned him a GAF score of 61.  

In April 2003, the Veteran reported that he had recurring, intrusive, and distressing memories of the events that he witnessed and experienced.  The Veteran reported that he had become "emotionally numb" and withdrawn.  The Veteran reported having difficulty sleeping and concentrating, and he feared for his and his family's safety.  In September 2003, the Veteran stated that he could not cope with stress at all and required medication in order to sleep at night.  The Veteran stated that he could not work due to his PTSD.  

In February 2004, the Veteran stated that he had been doing "fairly well" recently.  In July 2004, the Veteran indicated that his symptoms worsened when his son was killed in 1999.  The Veteran indicated that he faced discrimination at work and became anxious and stressed.  The Veteran worked for the USPS until 1984 when he was medically retired.  The Veteran was casually dressed and cooperative.  The Veteran did not have auditory or visual hallucinations or delusions.  The Veteran had no suicidal or homicidal ideation, but his mood was depressed.  The Veteran's affect was restricted, and his insight and judgment were fair.  The Veteran was alert and oriented.  The clinician assigned the Veteran a GAF score of 50.  Of note, there was no explanation as to what symptoms supported the GAF of 50.

In October 2004, the Veteran participated in a hearing before RO personnel.  The Veteran stated that he had flashbacks, problems sleeping, short-term memory loss, and he did not communicate well with people.  The Veteran stated that PTSD impaired his judgment.  The Veteran denied experiencing delusions or hallucinations.  The Veteran stated that he had trouble dealing with anger, especially if people told him what to do.  The Veteran stated that PTSD affected his ability to work because of anger, he could not stay on a job "because peoples [sic] discriminating or whatever they [sic] doing."  The Veteran stated that his anger would "come out" and it would affect his whole body.  The Veteran stated that PTSD forced him into an early retirement.  In March 2005, a VA clinician assigned the Veteran a GAF score of 50.  

The Veteran underwent a VA examination in March 2005.  The Veteran had experienced no hospitalizations since his last examination.  The Veteran claimed to experience chronic recurrent mixed-mood dysphoria, episodes of sleep disturbance with unpleasant dreaming, and episodes of recalling the sight of dead bodies.  The Veteran reportedly experienced increased mood dysphoria approximately every two to three weeks, sleep disturbance approximately once weekly, and the sight of dead bodies approximately every two to three weeks.  The Veteran had remissions from symptoms approximately seven to ten days per month, during which time he felt well.  The Veteran indicated that he had experienced clinical improvement, but he complained of decreased interest, ongoing mood dysphoria, episodes of over-sleeping and poorer quality sleep.  Unpleasant dreaming was less prominent.

The Veteran worked for the USPS from 1969 to 1984, and he retired on disability in 1984 that was based on stress and anxiety that was related to his complaint of being discriminated against.  The Veteran continued to be married to his first wife, and he described his marriage as "good."  The Veteran had active relationships with his wife and other family members.  The Veteran indicated that he stopped engaging in many social activities when his son died, and he had comparatively fewer social relationships than he used to.  Nevertheless, the Veteran still went fishing, engaged in yard work, went to ball games, and socialized some with his wife.  The Veteran was clean and neatly groomed.  The Veteran's mood was dysphoric.  The Veteran had sleep impairment, but it did not interfere with daily activities.  The Veteran could not distinguish the different effects of active duty stressors, post office stressors, and other life stressors on his current symptoms.  The examiner opined that the Veteran's mood dysphoria was a function of his PTSD and assigned the Veteran a GAF score of 62.  The examiner found that there was little current functional impairment related to his military trauma.  The examiner noted that the Veteran was on disability from the USPS because of work-related stressors.  The examiner found that the Veteran did not suffer from decreased efficiency, decreased productivity, decreased reliability, an inability to perform work tasks, or impaired work, family, and other relationships.  

In April 2005, the Veteran indicated that he had an improved sleep pattern.  In a separate April 2005 note, the Veteran indicated that he read the newspaper, went to church, went on walks, fished, watched television, and watched sporting events.  The Veteran had been married for 41 years, had two daughters from his marriage, and "about four kids" from outside relationships.  The Veteran denied experiencing any problems with his family relationships.  The Veteran reported having a positive social support network in his wife, daughter, and grandchildren.  The Veteran last worked in 1984.  The Veteran reported that he attended church regularly.  

In September 2006, the Veteran stated that his condition warranted at least a 50 percent rating.  The Veteran indicated that he had a hard time getting motivated and became fatigued quickly.  The Veteran indicated that he did not wish to be around people most of the time and was "content" to stay home with his spouse.  The Veteran indicated that he occasionally distanced himself from her.  The Veteran indicated that he had problems with memory.  The Veteran became agitated and upset when talking about Vietnam, and he could not control his mood or anger when he became upset.

In October 2006, the Veteran stated that he wanted to be by himself most of the time.  The Veteran indicated that he did not sleep well and worried all of the time.  The Veteran was tired and had difficulty concentrating.  The Veteran suffered from depression and anxiety.  In November 2006, the Veteran stated that he could not be around a lot of people and he suffered from flashbacks.  The Veteran could not have emotional contacts with other people and worried about most everything.  

In August 2007, Dr. S.K. stated that the Veteran was "unable to work and 100% disabled."  In October 2007, Dr. R.J. stated that the Veteran was medically disabled due to his "multiple medical problems."  In November 2007, the Veteran's spouse stated that the Veteran sometimes sat for hours without talking to anyone.  She indicated that the Veteran was depressed and had a loss of interest.  She indicated that the Veteran could not stand to be any crowds of people or look at dead bodies.  She indicated that the Veteran had problems sleeping.  

The Veteran underwent a VA exam in November 2007, at which time the examiner diagnosed the Veteran with mild PTSD.  The Veteran indicated that he had been married for 43 years and had seven children; the Veteran lost a son in 1999.  The Veteran stated that he saw his daughters almost every day and had a good relationship with them.  The Veteran indicated that his relationship with his wife was "difficult" because she did not understand him.  The Veteran had a few friends, but he preferred to be alone.  The Veteran indicated that he no longer had leisure pursuits as a result of the pain associated with arthritis and other medical problems.  The Veteran sometimes did yard work and watched television.  While the Veteran used to enjoy going to sporting events and fishing, he stopped in 1996 when he was cut off from disability benefits.  

The examiner found that the Veteran was moderately impaired with regard to psychosocial functioning.  The Veteran reported having passive homicidal thoughts without intent or plan.  The Veteran had fair impulse control, and he had no problem with his activities of daily living.  The Veteran had no memory problems during his interview.  The examiner indicated that the Veteran's symptoms were mild and improved with medication.  The Veteran stated that he was harassed at work because of his race, and he received worker's compensation for job-related stress.  The Veteran reported that his worker's compensation and disability benefits lapsed in 1996, and the Veteran went back to work as a bus driver for approximately one year.  In 2000, the Veteran again received worker's compensation.  

The examiner noted that the Veteran was hesitant to give details regarding his symptoms because "VA punishes people for improving."  The examiner found that the Veteran had only mild functional impairment for physical and sedentary work as a result of his PTSD symptoms.  The Veteran did not have deficiencies in judgment, thinking, family relations, work, mood, or school as a result of his PTSD symptoms.  The Veteran did not have reduced reliability and productivity due to PTSD symptoms.  There was not an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  Instead, the examiner found that the Veteran's signs and symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran had good relationships with family and some friends.  The Veteran might have slight difficulties on the job secondary to mild arousal, avoidance, and re-experiencing symptoms.  

Mental health group counseling notes from 2008 and 2009 generally show that the Veteran was an active, calm participant.  In December 2010, Dr. S.K. stated that due to the Veteran's PTSD, generalized anxiety disorder, and major depression, he was not able to "deal with" any stressful situations.  Mental health group counseling notes from 2010 generally show that the Veteran was an active, stable participant.  Mental health group counseling notes from 2011 generally show that the Veteran was an active, calm participant with a mild level of impairment.  

The Veteran underwent a VA examination in February 2012.  The examiner found that the Veteran's GAF score as a result of his PTSD alone was 61 to 65.  The Veteran indicated that he stopped working due to harassment that he perceived to be racially motivated.  The Veteran experienced significant anxiety and depression as a result of his work environment and decided to seek mental health counseling.  The Veteran stated that he never had any problems with his job performance.  The examiner noted that there was "not strong evidence to suggest" that the Veteran's PTSD symptoms caused him to stop working.  The Veteran took workman's compensation until 1996, at which time he took jobs bagging groceries and driving a school bus.  The Veteran stated that he could not work with the children, and his disability payments were reinstated.  The Veteran noted occupational problems due to his medical conditions and low frustration tolerance.  The Veteran stopped working when he received disability benefits again.

The examiner noted that the Veteran's PTSD would cause him to have occupational difficulties in the form of problems interacting effectively with supervisors, co-workers, and customers due to irritability, anger, and tendencies to isolate.  The Veteran might have reduced work performance due to attention, concentration, and short-term memory problems.  The Veteran might have problems completing tasks correctly and efficiently, and he might have difficulty tolerating stress.  The Veteran would likely be unable to hold any type of supervisory or leadership role.  The examiner found, however, that the Veteran's symptoms of PTSD did not cause total occupational impairment, and the Veteran was not unemployable solely due to the effects of PTSD.  The Veteran could likely function adequately in employment situations in which he was his own boss, worked alone, and was not subject to oversight or correction by others.  The Veteran would likely function better in a job that involved more routine or repeated tasks with limited supervisory or leadership roles.

The examiner noted that the Veteran had more than one mental illness, and that the Veteran's symptoms for each could be differentiated from each other.  The Veteran's PTSD generated re-experiencing, avoidance, and hyperarousal symptoms.  The examiner noted that there was considerable overlap in the symptoms of PTSD and mixed anxiety and depressive disorder, such as difficulty concentrating, a sleep disturbance, irritability, and hypervigilance.  

In sum, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's mixed anxiety and depressive disorder, coupled with maladaptive personality features, caused the Veteran's most significant impairments.  The impairments associated with the Veteran's PTSD were more mild.

The Veteran described his marriage as "tough," and that he lived in the same house as his spouse, but they did not spend much time together.  The Veteran indicated that his children called and visited him at home, but he did not have much interaction with them.  The Veteran stated that he would leave the house when his grandchildren visited.  The Veteran denied having any social relationships.

In April 2013, the Veteran stated that he was totally disabled and unable to work for 30 years.  The Veteran stated that his PTSD symptoms had been over 70 percent from the time that he filed his claim.  

Turning now to an analysis of the evidence of record, the Board will address whether the Veteran is entitled to a disability rating in excess of 30 percent for PTSD prior to February 29, 2012, or a disability rating in excess of 50 percent thereafter.  The Board concludes that the evidence of record does not show that the Veteran has occupational or social impairment consistent with ratings greater than those currently assigned. 

With regard to a 100 percent or 70 percent disability rating, the Veteran has not shown either the total occupational impairment that is associated with a 100 percent disability rating or the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating for any distinct time during the course of his appeal.  The evidence suggests that Veteran has not worked since sometime in the late 1990s, and the Board acknowledges the Veteran's contention from his October 2004 hearing that PTSD forced him into an early retirement.  The weight of the evidence, however, including the Veteran's other statements, is inconsistent with this assertion.  The Veteran has otherwise consistently maintained that racial harassment, rather than service related PTSD signs and symptoms, caused him to stop working for the USPS.  

The weight of the medical evidence of record similarly shows that the Veteran's lack of employment is not the result of his PTSD symptoms.  No clinician has found such; indeed, the March 2005 examiner found that the Veteran had "little functional impairment" as a result of his military trauma.  The November 2007 examiner found that the Veteran had only mild functional impairment with an occasional decrease in work efficiency.  The February 2012 examiner found there was "not strong evidence to suggest" that the Veteran's PTSD symptoms caused him to stop working.  While Drs. S.K. and R.J. stated that the Veteran was fully disabled, both doctors broadly indicated that the Veteran was disabled as a result of undefined "medical issues," rather than strictly as a result of his PTSD.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from total occupational impairment or occupational and social impairment with deficiencies in most areas at any time as a result of his PTSD symptoms.

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time.  The Veteran has been married to the same person since 1964.  The Veteran has maintained relationships with his spouse, children, and grandchildren throughout the course of appeal, he also attends church and engages in recreational activities.  These long-enduring relationships show that the Veteran does not suffer from an inability to establish or maintain effective relationships.  No clinician has found the Veteran to be totally socially impaired or socially impaired with deficiencies in most areas.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time as a result of his PTSD symptoms.  

With regard to a 50 percent disability rating, the Veteran is already in receipt of a 50 percent evaluation for the period beginning February 29, 2012, and the Board will not disturb this rating.  The Board cannot find, however, that the Veteran showed the occupational or social impairment with reduced reliability and productivity that is associated with a 50 percent rating before this time.  In reaching this conclusion, the Board acknowledges the findings of the Court of Appeals for Veterans Claims (Court) in the October 2010 memorandum decision in which the Court directed the Board to specifically address why the Veteran did not have difficulty establishing and maintaining effective work relationships, given his testimony in October 2004 that symptoms of his PTSD impacted his ability to work, to get along with others at work, and forced him into an early retirement.  

With regard to the Veteran's occupational impairment, the Veteran's symptoms centered on difficulty managing stress, difficulty sleeping, flashbacks, and mood disruptions.  The March 2005 VA examiner indicated that the Veteran did not suffer from decreased efficiency, decreased productivity, decreased reliability, an inability to perform work tasks, or impaired work relationships.  A November 2007 examiner indicated that the severity of the Veteran's symptoms was "mild," and that the Veteran's symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner indicated that the Veteran might have "slight" work difficulties as a result of his PTSD symptoms.  

That is, while the Veteran had subjectively asserted that his PTSD related symptoms precluded work, the VA examiners found that based on the Veteran's reports, he was effectively not as limited as he suggested.  The Board acknowledges the presence of the Veteran's PTSD symptoms, and it is because of these symptoms that he has been awarded a compensable rating throughout the course of his appeal.  However, in addressing the severity of the PTSD symptoms, clinicians have consistently commented on the "slight" or "mild" effect of the Veteran's symptoms on his occupational functioning.  As such, the Board finds that the Veteran's occupational impairment prior to February 29, 2012 is not most consistent with a 50 percent rating.   

With regard to the Veteran's social impairment, the Board acknowledges the suggestion that he experienced stress, dysphoric moods, and decreased social functioning.  However, while the Veteran has indicated that he had limited social interactions, in September 2006, the Veteran suggested that he was not unhappy with this situation; instead, he was "content" to stay home with his spouse.  Similarly, in November 2007, the Veteran stated that he preferred to be alone.  During this time, the Veteran described having good relationships with family and friends, and he engaged in some recreational activities.  A simple preference for solitude-the Veteran has expressed feeling contentment with relatively solitary pursuits-to crowds does not itself justify a 50 percent rating without an underlying social impairment.  To the extent that the Veteran has lessened his participation in social activities, the record suggests that this is largely due to both financial constraints and the ongoing grief that the Veteran experienced following the death of his son in 1999.  Furthermore, the weight of the medical evidence of record fails to find that the Veteran's social functioning was impaired to a level associated with a 50 percent rating.  The March 2005 examiner found that the Veteran did not experience decreased reliability or impaired work, family, and other relationships as a result of his appeal.  The November 2007 examiner found that the Veteran's signs and symptoms were transient or mild.  Accordingly, the Board finds that the Veteran's social impairment during this time is not most consistent with a 50 percent rating, as the evidence of record failed to show that the Veteran has the reduced reliability and productivity as a result of his PTSD that is required for a higher rating.   

In making this determination, the Veteran's GAF scores, generally ranging from 50 to 65, have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently-assigned ratings.  While the Veteran was assigned a GAF of 50 in several VA treatment records, which is indicative of the presence of serious symptomatology, the other GAF scores that were assigned consistently indicative of mild or at most moderate symptoms.  Moreover, to the extent that a GAF of 50 is indicative of serious symptoms, the fact remains that a GAF of 51 is indicative of moderate symptoms.  It is true that a number of GAF scores of 50 were assigned, but these scores were often included in treatment records without any explanation as to why they were being assigned.  Conversely, at the VA examinations, following in-depth examinations, the Veteran consistently received GAF scores that were considerably higher.  The Board believes that the scores at the VA examinations were made following intense evaluation, and the basis of the mild findings was clearly discernable in the examination reports.  As such, the Board attaches greater weight to the GAF scores assigned in conjunction with the VA examinations.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent on and before February 28, 2012, or a schedular rating in excess of 50 percent on and after February 29, 2012.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned ratings for the levels of impairment associated with his PTSD.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's PTSD symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the PTSD related symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, here, the Veteran has during the course of his appeal filed a claim for TDIU based on the specific allegation that his PTSD precluded him from obtaining or maintaining substantially gainful employment.  However, that claim was specifically denied in March 2008 and not appealed, and the Veteran has not described a change in circumstances that would serve to reraise the issue of TDIU based on his PTSD. 

Accordingly, the Board finds that the record does not raise a claim of entitlement to a TDIU. 


ORDER

Service connection for IHD is denied.

A disability rating in excess of 30 percent for PTSD prior to February 29, 2012, and in excess of 50 percent thereafter is denied.


REMAND

In February 2009, the Veteran requested a Travel Board hearing regarding the issues of: a) whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability; b) service connection for a right shoulder disability; c) service connection for a bilateral hearing loss disability, and; d) service connection for an acquired psychiatric disability.  In the Board's March 2011 remand, the Board noted that while the RO informed the Veteran in February 2010 that his name would be placed on a list of veterans who desired a hearing before the Board, the Veteran had not at that time been scheduled to receive such a hearing.  Accordingly, the Board instructed the RO to clarify whether the Veteran desired a videoconference hearing or an in-person hearing before the Board at the RO.  The Board indicated that if the Veteran did not respond, the RO was to schedule the Veteran for the earliest available Travel Board hearing at the RO.

Pursuant to the Board's remand instruction, in October 2011, the RO inquired of the Veteran whether he preferred a videoconference hearing before the Board or an in-person hearing before the Board at the RO.  To date, the Veteran has not expressed a preference for a videoconference hearing or an in-person hearing, nor has he withdrawn his request for a Board hearing.  Contrary to the instructions in the Board's March 2011 remand, the Veteran has not been scheduled for a hearing before the Board at the RO.  Accordingly, on remand, the Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO in Montgomery, Alabama.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Montgomery, Alabama, in the order that the request was received, addressing the issues of: a) whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability; b) service connection for a right shoulder disability; c) service connection for a bilateral hearing loss disability, and; d) service connection for an acquired psychiatric disability.

After the Veteran has been afforded an opportunity to appear at a hearing before the Board, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


